            Case 1:18-cr-00032-DLF Document 242 Filed 11/12/19 Page 1 of 1



                               FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AⅣ IERICA

                 V.                          Crim. No. 18-CR-32-2 (DLF)

    CONCORD ⅣIANAGEⅣ IENT AND
    CONSULTING LLC,
                                             FILED EX PARTE AND UNDER SEAL
                  Defendant.



                                   GOVERNMENT'S NOTICE

          On September 20,2079,the United States of America filed a motion to clarify or reconsider

regarding the Court's memorandum opinion denying the motion                of   defendant Concord

Management and Consulting LLC to dismiss Count One of the Indictment. Doc. 201. On October

2, 2019, the Court denied the government's motion. Doc. 209. In light of that ruling, the

govemment is                                                                 seeking a superseding

indictment. The government expects to present this matter to the grand jury before the November

I   5, 2019 status hearing.

                                       Respectfully submitted,


JOHN C.DEMERS                                                JESSIE K.LIU
Assistant Attomey General for National Sccurity              United States Attomcy


By:/s/                                                       By: /s/
Heather N. Alpino                                            Jonathan Kravis
U.S. Department of Justice                                   Luke Jones
National Security Division                                   Kathryn Rakoczy
950 Pennsylvania Ave. NW                                     555 Fourth Street NW
Washington, D.C.20530                                        Washington, D.C.20530
Telephone : (202) 5 I 4 -2000                                Telephone: (202) 252-6886
